J-S03018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MILITARY RESOURCE ENHANCEMENT              :   IN THE SUPERIOR COURT OF
    SPECIALISTS, INC.                          :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 954 WDA 2021
    GREEN DIAMOND SERVICES, LLC                :

                  Appeal from the Order Entered July 15, 2021
                In the Court of Common Pleas of Cambria County
                     Civil Division at No(s): No. 2021-0610

BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                              FILED: APRIL 1, 2022

        Military Resource Enhancement Specialists, Inc. (“MRES”), appeals from

the order granting the motion to enforce the license agreement filed by Green

Diamond Services, LLC (“Green Diamond”). We affirm.

        The trial court set forth the relevant factual and procedural background

of this matter as follows:

               This case arises out of the sale of [real] property and
        removal of items contained on the property in Cambria County,
        Pennsylvania. On or about October 28, 2016, the parties entered
        into an Option and Agreement of Purchase and Sale for the
        purchase of 48.460 acres of land and improvements comprising
        the former Bethlehem Steel rail car plant in Franklin Borough
        (“property”) for a sale price of $800,000.00. After extensive
        negotiation and litigation, the transfer of the real estate occurred
        on October 30, 2020, wherein [MRES] conveyed the property to
         . . . Green Diamond in accordance with [an arbitration award].
        Green Diamond alleges that MRES refused to enter into a license
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03018-22


     agreement with Green Diamond to govern entry onto the property
     by MRES in order to perform the clean[]up of the property. On
     March 10, 2021, MRES filed a complaint and petition for
     preliminary injunction to prevent Green Diamond from disposing
     of MRES property after Green Diamond allegedly changed the
     locks on the maintenance building on the property. On March 25,
     2021, the parties appeared before this court and entered into an
     agreement (“license agreement”) related to the petition for
     preliminary injunction. The license agreement set forth the timing
     of the MRES clean[]up of the property and set deadlines for the
     removal of items. Following the entry of the license agreement,
     Green Diamond was allegedly made aware that MRES intended to
     remove a 150[-]ton hydraulic press (“press”), an air compressor
     (“compressor”), and a six[-]ton truck lift (“lift”) from the
     maintenance building. Green Diamond objected to the removal of
     these three items by MRES, arguing that the items are fixtures
     and not personal property, and ownership of the said items passed
     to Green Diamond upon sale of the property. On April 22, 2021,
     MRES did remove the press, the compressor, and the lift from the
     maintenance building. Green Diamond filed the current motion to
     enforce the license agreement on May 5, 2021[, to which it
     attached numerous documents and photographs, including the
     license agreement, arbitration award, sale documents, and
     photographs of the property. MRES filed a response to the motion
     to which it attached a copy of the Option and Agreement of
     Purchase and Sale]. A hearing was held before this court on June
     22, 2021, at which the attorneys presented oral argument and
     referenced the documents and photographs previously submitted
     to the trial court. On July 15, 2021, the court granted the motion
     [to enforce the license agreement. The trial court also awarded
     costs for the reinstallation of the items and attorneys’ fees for
     preparing and presenting the motion.]




                                   -2-
J-S03018-22


Trial Court Opinion, 7/25/21, at 1-2 (unnecessary capitalization omitted).1

MRES filed a timely notice of appeal and a court-ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.2

       MRES raises the following issues for our review:

       1. Whether the trial court erred, as a matter of law, in determining
          that the air compressor, press[,] and lift were fixtures attached
          to the building; and as such, were part of the building and were
          included in the sale of the building?

       2. Whether the trial court abused its discretion in finding that a
          piece of equipment that is required to be anchored in place for
          safe operation becomes a fixture that is permanently attached
          to the building and becomes a part of the building as sold?

MRES’s Brief at 4.

____________________________________________


1 MRES did not file a post-trial motion. See Pa.R.Civ.P. 227.1. However,
neither the parties nor the trial court denominated or noticed the June 22,
2021 hearing as a trial. See Wolk v. Sch. Dist. Of Lower Merion, 197 A.3d
730, 740-41 (Pa. 2018) (holding that when the trial court enters an order in
a non-jury case that disposes of the last remaining claims, it should specify
that the hearing is deemed a trial and clarify that post-trial motions are due).
Moreover, parties to a proceeding that does not amount to a trial do not need
to file post-trial motions to preserve issues for appeal. See G & G Investors,
LLC v. Simmons Real Estate Holdings, LLC., 183 A.3d 472, 477 (Pa. Super.
2018). In the instant matter, the parties did not present testimony or new
evidence at the June 22, 2021 hearing on the motion to enforce the license
agreement. Therefore, it was not a proceeding that required post-trial
motions for issue preservation. See Vautar v. First Nat. Bank of Pa., 133
A.3d 6, 11-12 (Pa. Super. 2016) (providing where parties took no new
testimony and introduced no new evidence, and court issued verdict based
solely on evaluation of existing record, the proceeding did not amount to trial
and post-trial motions were unnecessary).

2 The trial court did not author a Pa.R.A.P. 1925(a) opinion, and instead
elected to rely on its July 15, 2021 opinion explaining its order granting the
motion to enforce the license agreement.



                                           -3-
J-S03018-22


       MRES’s issues involve the same arguments; therefore, we will address

them together.3 As the parties elected to enter into the license agreement in

lieu of further litigation in the proceedings below, we view the license

agreement as a type of settlement agreement for purposes of appellate

review. Our standard of review of a trial court’s ruling on a motion to enforce

a settlement agreement as follows:

             Our Court’s standard of review of a trial court’s grant or
       denial of a motion to enforce a settlement agreement is plenary,
       as the challenge is to the trial court’s conclusion of law. The
       appellate court is free to draw its own inferences and reach its
       own conclusions from the facts as found by the trial court.
       However, the appellate court is only bound by those findings of
       fact by the trial court that are supported by competent evidence.

Casey v. GAF Corp., 828 A.2d 362, 367 (Pa. Super. 2003)

       Chattels that are used in connection with real estate generally fall into

one of three categories. See Clayton v. Lienhard, 167 A. 321, 322 (Pa.

1933). Those categories are as follows:

             First, chattels that are not physically attached to realty are
       always personalty. Second, chattels which are annexed to realty
       in such a manner that they cannot be removed without materially
       damaging either the realty or the chattels are always fixtures. The
       third category consists of those chattels that are physically
       connected to the real estate but can be removed without material
       injury to either the land or the chattels. When a chattel falls into
       the third category, its status as a fixture or as personalty depends
       upon the objective intent of the [owner] to permanently
       incorporate [the] chattel into real property, as evidenced by the
____________________________________________


3  We note with disapproval that the entirety of MRES’s discussion of its first
issue is incorporated by reference into the discussion of its second issue, which
otherwise consists of a single sentence. Further, while MRES has framed its
first issue as a claim of legal error by the trial court, it argues the trial court
abused its discretion in finding that the press, compressor, and lift are fixtures.

                                           -4-
J-S03018-22


      proven facts    and   surrounding     circumstances   entered   into
      evidence.

Lehmann v. Keller, 684 A.2d 618, 621 (Pa. Super. 1996) (internal citations

and quotation marks omitted). The parties agree that the press, compressor,

and lift fall into the third category of chattels. Therefore, the question before

this Court is whether the proven facts and surrounding circumstances

evidence an objective intent to permanently incorporate these items into the

maintenance building.

      The general test used in determining when an article of personalty is a

fixture has three components: (1) the relative permanence of attachment to

realty; (2) the extent to which the chattel is necessary or essential to the use

of the realty; and (3) the intention of the parties to make a permanent addition

to the realty. See Noll by Noll v. Harrisburg Area YMCA, 643 A.2d 81, 87-

88 (Pa. 1994).    The considerations in making such a determination may

include:

            [T]he degree to which and manner in which the object is
      attached to real property, the ease of removing the object,
      whether the object may be removed without damaging the real
      property, how long the object has been attached to the real
      property, whether the object is necessary or essential to the real
      property, and the conduct of the party and whether it evidences
      an intent to permanently attach the object to the reality.

Id. (citations omitted).

      MRES does not challenge the terms of the license agreement or that the

ownership of the press, compressor, and lift, if deemed to be fixtures, passed

to Green Diamond upon the sale of the property. Instead, MRES contends

                                      -5-
J-S03018-22


that trial court misapplied the above legal standards and improperly analyzed

the facts of this case when applying the three-part fixture test.

      In discussing the first prong of the fixture test, which considers the

relative permanence of attachment to realty, MRES concedes that: (1) the

press, compressor, and lift were bolted to the floor of the maintenance

building; (2) the press was also anchored to the floor by four angle irons

embedded in the concrete; (3) the press, compressor, and lift were required

to be hardwired into the maintenance building’s electrical system to operate

at a high voltage; and (4) the compressor was connected to the air pipes in

the maintenance building.    MRES’s Brief at 8, 13-14. Nevertheless, MRES

asserts that manner in which the press, compressor, and lift were installed

does not indicate that they were intended to be permanent fixtures. Instead,

MRES contends that such attachments indicate only that the items were used

in accordance with the manufacturer’s recommendations for safe operation

and in compliance with OSHA standards. MRES likens the press, compressor,

and lift to common household items, such as a dresser or television, which

remain personal property despite being bolted to a wall. MRES additionally

points out that it was required to remove several other pieces of equipment

from the property which were hardwired and bolted in place, including a scale,

baler, camera building, wood shop, rectifiers, pedestal grinder, tire machine,

and drill press.




                                     -6-
J-S03018-22


      Turning to the second prong of the fixture test, which considers the

extent to which the object is necessary or essential to the use of the realty,

MRES indicates that the agreement for sale of the property, entered into by

the parties in 2016, clearly states that the transfer was “to allow Purchaser to

operate a rail tank car repair, retrofit, repurposing and car cleaning facility

and a bulk transfer and water processing facility on the on the [p]roperty.”

MRES’s Brief at 15 (quoting Option and Agreement of Purchase and Sale,

10/28/16, at 4). MRES contends that there cannot be any inference that the

stated purpose for the property would require the press, compressor, and lift

because they were located in a building that is not connected to the train

tracks.

      In discussing the third prong of the fixture test, which considers the

intention of the parties to make a permanent addition to the realty, MRES

claims that the press, compressor, and lift appear to have been installed

during the ownership of the property by Bethlehem Steel. MRES asserts that

no testimony was presented regarding Bethlehem Steel’s intentions when it

installed the equipment. MRES concedes that the press, compressor, and lift

were installed in the maintenance building when it purchased the property in

2002, but argues that this fact does not indicate that the items are fixtures to

be included in all subsequent sales of the property.

      The trial court explained its determination that the press, compressor,

and lift are fixtures, as follows:


                                     -7-
J-S03018-22


              First, . . . the three items were permanent attachments to
       the maintenance building and had been bolted into the concrete
       floor or hardwired into the electrical system of the maintenance
       building. Second, . . . the maintenance building is used to service
       trucks and heavy machinery, which is one reason why Green
       Diamond purchased the building as part of the property purchase,
       Lastly, upon considering the objective manifestations of the
       parties in the context of the first two components of the test, the
       court finds that, because the items were permanently made a part
       of the maintenance building, and because the items had never
       previously been removed at any time, it was the intent of the
       parties that the items remained with the maintenance building as
       fixtures. . . . [T]he court hereby finds that because the items were
       bolted into or hardwired into [the structure], . . . they were not
       intended to be removed from the maintenance building.

Trial Court Opinion, 7/15/21, at 6 (unnecessary capitalization omitted).

       In reaching its determination, the trial court considered the reasoning

of the Commonwealth Court in Cureton v. Phila. School Dist., 798 A.2d 279

(Pa. Cmwlth. 2002).4 In Cureton, the Commonwealth Court determined that

a scroll saw in a high school wood shop classroom was realty rather than

personalty because (1) the saw had been in its place at the high school

classroom since 1987; (2) the saw was permanently hardwired through the

building’s main power supply; (3) the saw was bolted to the ground by four

bolts, and (4) the saw was never removed from the wood shop classroom.

See id. at 283.      The Cureton Court looked to the following factors which

indicated an intention by the school district to make the scroll saw part of its



____________________________________________


4 While decisions of the Commonwealth Court are not binding on this Court,
they may serve as persuasive authority. See Lynn v. Aria Health Sys., 227
A.3d 22, 32 (Pa. Super. 2020).

                                           -8-
J-S03018-22


realty: (1) the nature of the scroll saw; (2) the status of the annexor in respect

to the realty; (3) the manner of annexation; and (4) the use for which the

scroll saw was installed. Id.

       Mindful of our standard of review, we conclude that the trial court

applied the correct standard for determining whether the press, compressor,

and lift were fixtures, and its factual findings in support of its determination

are amply supported by competent evidence of record. MRES concedes that

(1) the 150-ton hydraulic press, air compressor, and six-ton truck lift were

bolted to the floor of the maintenance building; (2) the press was also

anchored to the floor by four angle irons embedded in the concrete; (3) the

press, compressor, and lift were required to be hardwired into the

maintenance building’s electrical system to operate at a high voltage; and (4)

the compressor was connected to the air pipes in the maintenance building.

MRES’s Brief at 8, 13-14.            Thus, there is no dispute that the press,

compressor, and lift were affixed to the maintenance building in a relatively

permanent manner.

       MRES     further    concedes     that   Bethlehem   Steel   constructed   the

maintenance building and, as owner of the premises, installed the press,

compressor, and lift.5 Id. at 15-16. MRES describes these items as large

____________________________________________


5 See Canon-McMillan Sch. Dist. V. Bioni, 533 A.2d 179, 184 (Pa. Cmwlth.
1987), case remanded on other grounds, 555 A.2d 901 (Pa. 1989) (explaining
that the status of the annexor to the realty involves a determination of



                                           -9-
J-S03018-22


pieces of industrial equipment designed to be bolted to the floor for safe

operation. Id. at 13. MRES acknowledges that the press, compressor, and

lift, as originally installed by Bethlehem Steel, were intact when it purchased

the property in 2002, and that MRES never moved these items during its

eighteen-year ownership of the property. Id. at 16. MRES explains that it

used the maintenance building as a shop for the repair and maintenance of all

equipment and vehicles it used in connection with its scrap operation. MRES

acknowledges that, similar to its use of the maintenance building, Green

Diamond intended to, inter alia, “operate a rail tank car repair, retrofit,

repurposing and car cleaning facility” on the property. See MRES’s Brief at

15 (quoting Option and Agreement of Purchase and Sale, 10/28/16, at 4).

These facts indicate that the press, compressor, and lift were necessary or

essential to the use of maintenance building.

       Finally, we consider whether the record demonstrates that the parties

intended to make the equipment a permanent addition to the realty.           In

making this determination, we look to the objective intent of the owner to

permanently incorporate the equipment into the maintenance building, as

evidenced by the proven facts and surrounding circumstances entered into



____________________________________________


whether the annexor is a mortgagor, lessee, lessor, owner, secured creditor,
etc.). Here, the fact that Bethlehem Steel was the owner of the maintenance
building when it installed the press, compressor, and lift (rather than a lessee
or a third party) militates toward a finding that it intended the equipment to
be permanent fixtures. See id.

                                          - 10 -
J-S03018-22


evidence. See Lehmann, 684 A.2d at 621. As our Commonwealth Court has

explained, “[t]he degree of attachment necessary to evidence an intent of

permanence is not high.” In re Appeal of Sheetz, Inc., 657 A.2d 1011,

1014 n.7 (Pa. Cmwlth. 1995) (concluding that canopies placed over the

gasoline pumps at a Sheetz service station became part of the real estate for

purposes of assessing the value of the property). Further, the fact that an

item has been and can be moved does not mean the intention was not to

make it permanent. See id. at 1014. “It is sufficient if the item is intended

to remain where affixed until worn out, until the purpose to which the realty

is devoted is accomplished or until the item is superseded by another item

more suitable for the purpose. Id.

       In the instant matter, the proven facts and surrounding circumstances

put forth in the record evidence an objective intent by Bethlehem Steel to

permanently incorporate the press, compressor, and lift into the maintenance

building and that such equipment was to remain where affixed until worn out

or superseded. This conclusion is supported by the manner in which the press,

compressor, and lift were affixed to the maintenance building, the use of the

maintenance building, and the fact that, in the decades since their original

installation,6 the equipment had never been moved by either Bethlehem Steel

____________________________________________


6 Green Diamond claimed that the press, compressor, and lift were installed
in 1972 when Bethlehem Steel originally constructed the maintenance
building. See Trial Court Opinion, 7/15/21, at 3. MRES did not dispute the



                                          - 11 -
J-S03018-22


or MRES during their respective ownership of the structure. As the record

supports the trial court’s determination that the press, compressor, and lift

are fixtures, and we discern no legal error in that ruling, MRES’s issues warrant

no relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2022




____________________________________________


date of installation for the press and compressor; however, it claimed that lift
was not installed until 1991. See id. at 4. Even assuming that the lift was
not installed until 1991, the equipment had been unmoved for at least twenty-
nine years at the time the property was transferred to Green Diamond in 2020.

                                          - 12 -